PD-0771-16,PD-0772-16,PD-0773-16
                                                                              COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                               THE ALLEN LAW FIRM                             Transmitted 9/26/2016 6:28:24 PM
                                                                                Accepted 9/27/2016 8:04:49 AM
                               Attorneys and Counselors at Law                                  ABEL ACOSTA
September 27, 2016               4144 NORTH CENTRAL EXPRESSWAY                                          CLERK
                                           SUITE 650                                       Phone: 214.824.7711
                                       DALLAS, TEXAS 75204-3255                         Facsimile: 214.824.7714



                                      September 26, 2016


Mr. Abel Acosta                                               via U.S. mail and electronic filing
Clerk for Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711

Re: PETE, EX PARTE ANDREW
CCA Nos.: PD-0771-16, PD-0772-16, PD-0773-16
COA Nos.: 05-15-01521-CR, 05-15-01522-CR, 05-15-01523-CR

Dear Mr. Acosta:

       Please be advised my office has been retained to represent Appellant, Andrew Pete, in the
above referenced cause(s). As such, I would very much appreciate my name being entered as
attorney of record and sending me notice of all pertinent matters regarding this case.

      If you have any questions or concerns, please do not hesitate to contact me directly.
Thank you in advance for your attention to this matter.

                                                 Respectfully,
                                                 THE ALLEN LAW FIRM



                                                 /s/Scottie D. Allen
                                                 SCOTTIE D. ALLEN
                                                 SBN: 01058020
                                                 LYSETTE R. RIOS
                                                 SBN: 24083739
                                                 4144 N. Central Expressway, Ste. 650
                                                 Dallas, Texas 75204
                                                 Phone: (214) 824-7711
                                                 Facsimile: (214) 824-7714
                                                 Email: scottie_d_allen@scottiedallenlaw.com